Title: The Committee for Foreign Affairs to the American Commissioners, 21 June 1778: résumé
From: Committee for Foreign Affairs
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<York, Pennsylvania, June 21, 1778: The British commissioners have arrived, sent their credentials to Congress, and received the answer printed in the Pennsylvania Gazette of the 20th. General Clinton, now commanding the British army, evacuated Philadelphia on the 18th and crossed into Jersey; General Washington followed with his army. A Mr. Holker has arrived from France and presented a paper to Congress, couched as if he represented the court and asking to present a verbal message about our negotiating with Great Britain; but he had no credentials for his mission. Please tell us as definitely as possible whether he is an authorized emissary.>
